BARRY, Judge.
The defendant seeks to have plaintiff’s counsel removed because his law partner represented the defendant in a prior medical malpractice suit.
Defendant’s motion to debar alleges that the law firm previously “obtained confidential and privileged information regarding Dr. Lea’s practice of anesthesia, corporate entities, and personal information, all of which are/or maybe [sic] pertinent in the instant suit.” The motion was denied without assigned reasons.
The question is whether the information obtained from Dr. Lea in the earlier case is substantially related to the instant case. We find not.
Information concerning the practice of anesthesiology, Dr. Lea’s financial status, and his personal life is easily obtainable through discovery. More importantly, there is no connection between this suit and the prior litigation except that Dr. Lea was sued for malpractice.
WRITS DENIED.
REDMANN, Chief Judge, dissents.